Fourth Court of Appeals
                                    San Antonio, Texas
                                         January 6, 2022

                                       No. 04-21-00233-CV

                       VIA METROPOLITAN TRANSIT AUTHORITY,
                                     Appellant

                                                  v.

                                        Manuel FLORES,
                                           Appellee

                     From the County Court at Law No. 3, Bexar County, Texas
                                 Trial Court No. 2018CV06515
                          Honorable David J. Rodriguez, Judge Presiding


                                          ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                 Irene Rios, Justice
                 Liza A. Rodriguez, Justice

           The Appellant's Motion to Withdraw as Counsel by Andrea Morris is hereby GRANTED.

           It is so ORDERED on January 6, 2022.


                                                            PER CURIAM

           ATTESTED TO: ___________________________
                        MICHAEL A. CRUZ,
                        CLERK OF COURT